DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Independent claim 1  is directed to, ‘A method of forming a microelectronic device comprising: forming a solder bump including solder directly on a copper-containing pillar, the copper-containing pillar being electrically coupled to a terminal of a die, the solder having at least 93 weight percent tin, 0.5 to 5.0 weight percent silver, and 0.4 to 1.0 weight percent copper; heating the solder bump to form a solder joint between the copper-containing pillar and an external lead; and thermally aging the solder joint by heating the solder joint to convert the solder joint to an intermetallic joint, wherein: the intermetallic joint includes at least 90 weight percent of at least one copper-tin intermetallic compound (IMC) selected from the group consisting of Cu6Sn5 and Cu3Sn; the intermetallic joint is free of voids having a combined volume greater than 10 percent of a volume of the intermetallic joint; and the intermetallic joint is free of a void having a volume greater than 5 percent of the volume of the intermetallic joint.’ Independent claims 7 and 12 are also each directed to a method of forming a microelectronic device, and independent claims 7 and 12 recite limitations similar in scope to the limitations of independent claim 1. Moreover, independent claims 1, 7 and 12 recite methods related to microelectronic device of claims 1 and 9 of US Patent Application 16/047888, which is now US Patent No. 10,763,231. Claims 1-15 of this present application were restricted from US Patent Application 16/047888, which is now US Patent No. 10,763,231; therefore, claims 1-12 of US Patent No. 10,763,231 are not applicable as prior art for the basis of a rejection for claims 1-15 of the present application. Additionally, independent claims 1, 7 and 12 recite limitations which were the basis of allowability for independent claims 1 and 9 of US Patent Application 10,763,231. Therefore, independent claims 1, 7 and 12 and claims 2-6, 8-11 and 13-15 depending therefrom are allowable. With all pending claims in condition for allowance, the application can issue. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899